DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Updeep Gill (Reg. No. 37334) on June 14, 2022.
The application has been amended as follows: 

1 (Currently Amended). A terminal device comprising: 
a communication interface comprising communication circuitry; 
a memory configured to store at least one command; and 
a processor, connected to the communication interface and the memory, configured to control the terminal device, 
wherein the processor, by executing the at least one command, is further configured to: 
based on receiving, from an external server, sequence information of a plurality of attack words and a system call pattern associated with the sequence information, store the received sequence information and the received system call pattern in the memory, 
compare a system call command sequentially generated in the terminal device with the stored sequence information and the stored system call pattern, 
perform a security operation based on the comparison, 
wherein the sequence information of the plurality of attack words and the system call pattern associated with the sequence information are generated by the external server based on an occurrence of each of the plurality of attack words being identified from target information by a predetermined number or more.

9 (Currently Amended). An electronic apparatus comprising: 
a communication interface comprising communication circuitry; 
a memory configured to store at least one command; and 
a processor, connected to the communication interface and the memory, configured to control the electronic apparatus, 
wherein the memory is further configured to store information including a plurality of attack words and a system call pattern corresponding to each of the plurality of attack words, wherein the processor, by executing the at least one command, is further configured to: 
60based on each of the plurality of attack words stored in the memory occurring by a predetermined number or more being identified from target information, obtain sequence information of the plurality of attack words based on the target information, 
obtain a system call pattern corresponding to the sequence information based on the information stored in the memory, and 
control the communication interface to transmit, to an external terminal device, the obtained sequence information and the system call pattern, wherein the sequence information and the system call pattern are compared with a system call command sequentially generated in the external terminal device.

17 (Currently Amended). A method of controlling a terminal device, the method comprising: 
receiving, from an external server, sequence information of a plurality of attack words and a system call pattern associated with the sequence information and storing the received sequence information and the received system call pattern in a memory; 
62comparing a system call command sequentially generated in the terminal device with the stored sequence information and the stored system call pattern; and 
performing a security operation based on the comparing, 
wherein the sequence information of the plurality of attack words and the system call pattern associated with the sequence information are generated by the external server, based on an occurrence of each of the plurality of attack words being identified from target information by a predetermined number or more.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “based on receiving, from an external server, sequence information of a plurality of attack words and a system call pattern associated with the sequence information, store the received sequence information and the received system call pattern in the memory, compare a system call command sequentially generated in the terminal device with the stored sequence information and the stored system call pattern, perform a security operation based on the comparison, wherein the sequence information of the plurality of attack words and the system call pattern associated with the sequence information are generated by the external server based on an occurrence of each of the plurality of attack words being identified from target information by a predetermined number or more". 
The following is considered to be the closest prior art of record:
Ham (NPL “Android Mobile Application System Call Event Pattern Analysis for Determination of Malicious Attack”) – teaches detecting malicious Android applications by analysis the system call event patterns.
Conner (US 2002/0035706) – teaches using system calls and sequence information during a recovery phase.
Kidron (US 2003/0200464) – teaches using pattern recognition to detect irregular system call patterns.
Kouznetsov (US 6973577) – teaches detecting malicious events by determining if a system call matches a sequence of suspicious actions. 
However, the concept of performing a security operation based on the comparison of a system call command and a system call pattern that is associated with sequence information of a plurality of attack words as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498